Title: John Adams to Abigail Adams, 15 August 1777
From: Adams, John
To: Adams, Abigail


     
      My dearest Friend
      Philadelphia Aug. 15. 1777
     
     The Weather continues, as hot as ever. Upon my Word I dont know how to sustain it. Oh for a Bowl of your Punch, a Bottle of your Cyder, or something or other that is acid. I am obliged to have recourse to the Liquor of the Roman soldiers and put about a Wine Glass of Vinegar into a Pint of Water. You would laugh to see me pouring down a Pint of this Vinegar and Water at a Time, and admiring it as a great Refreshment.
     Nothing yet of Howes Army. It begins to be suspected that they are out at Pasture on Long Island. No further Account of the Fleet as yet. No further Account from the northern Army. If the Militia dont turn out now, and drive Burgoigne to his own Place, they deserve to suffer.
     Half after 9 at Night.—The Wind blows, the Clowds gather, the lightnings Play and the Thunder rolls. You can have no adequate Idea of the Joy occasioned here by such a Scaene. They call it a Gust. Dr. Franklin in his Letters on Electricity has explained the Philosophy of it. After a Continuance of Heat it seldom fails to occasion a Change of Weather. It is followed by a cooler and purer Air.
     The hot Weather has now continued in an extreme for two Weeks together. The People here generally agree that an Heat so intense in Degree and of so long Continuance, has scarcely ever been known. Cold Water has kill’d Numbers.
     
     But now it rains a Torrent and thunders and lightens most delightfully. It will clean our streets, it will purge our Air. It will be cool, and comfortable after this Gust.
     Half after 10.—It is now a constant, plentifull Rain and the World is all of a Blaze with Lightning, and the grand Rolls of Thunder shake the very Chamber where I am. The Windows jarr, the shutters Clatter, and the floor trembles.
    